The Courts

after argument, and upon mature deliberation, were of opinion, that the verdict, as it stood, would warrant the passing of sentence on the prisoner ; upon the authority of Lord Holt, 12 Mod. 627. who lays it down, that though in an indictment for manslaughter, it is necessary to lay it to have been done voluntarily ; yet it is not necessary, that it should be found so in a special verdict; for if it be found that the prisoner did the act, without any more, it must be understood that he did it voluntarily, as laid in the indictment, if the contrary do not appear. So also in 2 Str. 844, 5. where a verdict found that a prisoner forged a bond and published the same ; but no intention to defraud. The court had no doubt but that it was a good finding to constitute the forgery. So again in Donnelly's case, Leach, 204. It is laid down in a case of robbery, the putting in fear (which is essential to a robbery) need not be laid or found ; but if it be laid, and found to be done violently and against the will, the law, in odium spolialoris„ will presume it; that is, that the person was put in bodily fear. A reasonable fear of violence, caused by a construe» rive violence, is sufficient: so resolved by all the judges of *246England, in their opinion delivered by Justice Willes, in May, 1779.
In the present case, the indictment states, that the note vans passed, knowing of the forgery, with intent to defraud. The verdict finds the uttering, knowing of the forgery. The facts which constitute the offence, are here found. The intent is only matter of circumstance, which naturally follows and springs out of the facts. No other than a fraudulent intent can be inferred, when a man makes or passes a false deed, as and for a true one. The law will presume as in the foregoing cases, (in odium fraudis,') that it was done with a fraudulent intention. Besides, it is laid down in 5 Rep. 97. that the court will never entertain a doubt concerning a thing not submitted to them by a special ver-diet; but, on the contrary, will intend every thing, which nan be fairly intended, in order to support the verdict.
Present, Burke, Grimke, Waties, and Bay, Justices.
The motion -was discharged, and the prisoner afterwards executed,